Shulman, Judge.
On August 21, 1974, an indictment was returned against appellant for conspiring to commit murder, in violation of Code Ann. § 26-3201. Based on the accused’s physical condition, various defense motions for continuance have been granted from term to term. On September 1, 1978, in response to defense motions for an indefinite continuance and for dismissal of the indictment for want of a speedy trial, the trial court entered an order denying the motion to dismiss and further providing that "there shall be no further continuances granted in this case for medical reasons unless there is competent medical evidence before the Court that Defendant’s condition will improve and that he would be, in the opinion of the medical experts, better able to stand trial at the next succeeding term of court.” We granted application for interlocutory review to consider the court’s order.
1. The trial court properly denied the motion to dismiss for want of a speedy trial. Powell v. State, 143 Ga. App. 684 (1) (239 SE2d 560); Gibbs v. State, 235 Ga. 480 (2) *741(220 SE2d 254).
Argued January 8, 1979 —
Decided April 30, 1979.
Joseph B. Bergen, John J. Sullivan, for appellant.
Dupont K. Cheney, District Attorney, Kenneth R. Carswell, Assistant District Attorney, for appellee.
2. We decline, at this time, to consider that portion of the court’s conditional order denying further continuances. As there is no way of knowing whether competent medical evidence will show that the accused will be better able to stand trial at the next succeeding term of court, the issue is not ripe for appellate review. In connection with the trial court’s order, see generally 66 ALR2d 232.

Judgment affirmed.


McMurray, P. J., concurs. Deen, C. J., concurs specially.